                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            EASTERN DIVISION
                           NO. 4:05-CR-58-1H

UNITED STATES OF AMERICA,          )
                                   )
                                   )
                                   )
     v.                            )
                                   )
                                                     ORDER
                                   )
BOBBY RAY SMALLWOOD,               )
                                   )
     Defendant.                    )
                                   )

     This matter is before the court on defendant’s motion for

return of overpayment of restitution funds [DE #60].          A review of

the court’s financial records in this matter reveal that the court

correctly transferred the money to overpayment, and that as the

money was from a US Treasury offset, Treasury would have issued

the refund.    As the overpayment was properly transferred from the

court, the motion [DE #60] is denied.

     This 3rd day of December 2020.


                           __________________________________
                           Malcolm J. Howard
                           Senior United States District Judge
At Greenville, NC
 #26




       Case 4:05-cr-00058-H Document 62 Filed 12/04/20 Page 1 of 1
